Title: General Orders, 16 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown April 16th 1780
            Parole Labradore  Countersigns Lima, Minden.
          
          [Officers] Of the day, Tomorrow[:] Brigadier General Maxwell[,] Lieutenant Colonel Mentges[,] Brigade Major Stark’s Brigade
          A Detachment to parade tomorrow morning 9 o’clock on the Grand parade with their Arms Blanketts two days provisions and forty rounds ⅌ man.
          Major J. Moore to take command of them.
        